Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Preliminary Amendment filed June 27, 2019 is acknowledged.
-	Claim(s) 2-11, 13, 15 is/are amended
- 	Claim(s) 16-19 are new
-	Claim(s) 1-19 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2018/119765 filed on December 7, 2018.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15, line 1, “non-transitory” should be “non-transitorily”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al, U.S. Patent Publication No. 20060285025.

Consider claim 1, Yoshida teaches an optical compensation method for a display panel, comprising: obtaining a pre-stored compensation parameter of the display panel (see Yoshida paragraph 0035, 0041 where reference brightness parameter storing unit and image correction table stored in memory is disclosed); 

obtaining a current brightness level of the display panel (see Yoshida paragraph 0039-0040 where detects a brightness parameter is disclosed); 

adjusting the pre-stored compensation parameter based on the current brightness level to obtain an adjusted compensation parameter (see Yoshida paragraph 0039-0040, 0048-0065 specifically for example 0061-0063 where image correction table stores correction coefficient k from brightness parameter detected); and 

compensating a display data signal of the display panel based on the adjusted compensation parameter (see Yoshida paragraphs 0067-0070 where image correcting unit b5 searches and extracts a correction coefficient k corresponding to the brightness parameter contained in the digital image signal from the image correction table stored in the memory b4, and the extracted correction coefficient k is multiplied to the brightness parameter.).

Consider claim 8, Yoshida teaches all the limitations of claim 1 and further teaches wherein the display panel comprises a plurality of display areas (see Yoshida figure 6, elements 10a-10d), the pre-stored compensation parameter (see Yoshida figure 2, element b4a reference brightness parameter storing unit), the current brightness level (see Yoshida figure 2, element b2 brightness parameter detecting unit), and the adjusted compensation parameter correspond to at least one display area (see Yoshida figure 2, element b3, b4 and paragraph 0039-0040, 0048-0065 specifically for example 0061-0063 where image correction table stores correction coefficient k from brightness parameter detected), and the display data signal of the at least one display area is compensated based on the adjusted compensation parameter (see Yoshida paragraphs 0067-0070 where image correcting unit b5 searches and extracts a correction coefficient k corresponding to the brightness parameter contained in the digital image signal from the image correction table stored in the memory b4, and the extracted correction coefficient k is multiplied to the brightness parameter.).

Consider claim 9, Yoshida teaches all the limitations of claim 8 and further teaches further comprising: obtaining an adjusted compensation parameter of each of the plurality of display areas respectively (see Yoshida figure 4, elements 10A-10d, figure 6, elements 10a-10d and paragraphs 0049-0052); and compensating the display data signal of each of the plurality of display areas 

Consider claim 10, Yoshida teaches all the limitations of claim 1 and further teaches further comprising: determining whether the brightness of the display panel has been instructed to change (see Yoshida paragraph 0047-0048, 0067, 0075 where mage supply device A is changed (for example, when the DVD player is replaced by the PC), it can support any types of image supply device A by performing again the process in the adjustment mode and preparing a new image correction table according to the image supply device A after replacement.); 

acquiring a brightness level, which the display panel is currently instructed to present, as the current brightness level in a case where the brightness of the display panel has been instructed to change (see Yoshida 0047-0065 specifically for example paragraph 0051 where rightness parameter detecting unit b2 converts the analogue image signal to the digital image signal. In other words, although the analogue image signal has a magnitude of a voltage value as the brightness information of the image, when it is converted into the digital image 

adjusting the pre-stored compensation parameter based on the current brightness level to obtain the adjusted compensation parameter (see Yoshida paragraph 0039-0040, 0048-0065 specifically for example 0061-0063 where image correction table stores correction coefficient k from brightness parameter detected).

Consider claim 11, Yoshida teaches a display method for a display panel, comprising: compensating the display data signal of the display panel by using the optical compensation method according to claim 1 (see rejection of claim 1 above); and performing a display operation using the compensated display data signal (see Yoshida paragraphs 0067-0070 where image correcting unit b5 searches and extracts a correction coefficient k corresponding to the brightness parameter contained in the digital image signal from the image correction table stored in the memory b4, and the extracted correction coefficient k is multiplied to the brightness parameter.).

Consider claim 12, Yoshida teaches an optical compensation device for a display panel, comprising: a compensation parameter acquisition circuit, which is configured to acquire a pre-stored compensation parameter of the display panel (see Yoshida figure 2, element b4a and paragraph 0035, 0041 where reference 

a brightness level acquisition circuit, which is configured to acquire a current brightness level of the display panel (see Yoshida paragraph 0039-0040 where detects a brightness parameter is disclosed); 

a compensation parameter adjustment circuit, which is configured to adjust the pre-stored compensation parameter based on the current brightness level to obtain an adjusted compensation parameter (see Yoshida paragraph 0039-0040, 0048-0065 specifically for example 0061-0063 where image correction table stores correction coefficient k from brightness parameter detected); and 

a compensation circuit, which is configured to compensate the display data signal of the display panel based on the adjusted compensation parameter (see Yoshida paragraphs 0067-0070 where image correcting unit b5 searches and extracts a correction coefficient k corresponding to the brightness parameter contained in the digital image signal from the image correction table stored in the memory b4, and the extracted correction coefficient k is multiplied to the brightness parameter.).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al, U.S. Patent Publication No. 20060285025 in view of ordinary skill.
Consider claim 2, Yoshida teaches all the limitations of claim 1.  Yoshida does not appear to explicitly disclose wherein an adjustment amplitude for adjusting the pre-stored compensation parameter decreases as the current brightness level increases.  

However, closer inspection of specific teachings of Yoshida demonstrates that during image correction a brightness parameter is multiplied correction coefficient (see Yoshida paragraph 0069).  Notice that 0 corresponds to black and 255 corresponds to white (see Yoshida paragraph 0049).   Yoshida figure 8 illustrates that a correction coefficient for a brightness level of 15=1.067, 29=1.103 and 
An adjustment amplitude between 1.067 (corresponding to 15) and 1.103 (corresponding to 29) is less than an adjustment amplitude between 1.103 (corresponding to 29) and 1.116 (corresponding to 43).  Specifically adjustment amplitude between 1.067-1.103=0.036 and adjustment amplitude between 1.103-1.116=0.013.  Therefore, as best understood by Examiner an adjustment amplitude for adjusting a pre-stored compensation parameter decreases as a brightness level (brightness parameter) increases.  Thereby rendering the claimed subject matter obvious in view of the teachings of Yoshida.

Consider claim 3, Yoshida teaches all the limitations of claim 1.  Yoshida does not appear to explicitly disclose wherein a calculation formula for compensating the display data signal of the display panel based on the adjusted compensation parameter is expressed as: Y=aX+b2, where Y represents a compensated pixel voltage, X represents an initial pixel voltage of the display panel, a represents a first optical compensation parameter, and b2 represents an adjusted compensation parameter and is determined based on the current brightness level of the display panel.  

However, closer inspection of specific teachings of Yoshida demonstrates that during image correction a brightness parameter is multiplied correction coefficient (see Yoshida paragraph 0069) or by adding a difference (see Yoshida paragraph 

Consider claim 17, Yoshida as modified by ordinary skill teaches all the limitations of claim 2 and further teaches wherein the display panel comprises a plurality of display areas (see Yoshida figure 6, elements 10a-10d), the pre-stored compensation parameter (see Yoshida figure 2, element b4a reference brightness parameter storing unit), the current brightness level (see Yoshida figure 2, element b2 brightness parameter detecting unit), and the adjusted compensation parameter correspond to at least one display area (see Yoshida figure 2, element b3, b4 and paragraph 0039-0040, 0048-0065 specifically for example 0061-0063 where image correction table stores correction coefficient k from brightness parameter detected), and the display data signal of the at least one display area is compensated based on the adjusted compensation parameter (see Yoshida paragraphs 0067-0070 where image correcting unit b5 searches and extracts a correction coefficient k corresponding to the brightness parameter contained in the digital image signal from the image correction table stored in the memory b4, and the extracted correction coefficient k is multiplied to the brightness parameter.).



Consider claim 19, Yoshida as modified by ordinary skill teaches all the limitations of claim 2 and further teaches further comprising: determining whether the brightness of the display panel has been instructed to change (see Yoshida paragraph 0047-0048, 0067, 0075 where mage supply device A is changed (for example, when the DVD player is replaced by the PC), it can support any types of image supply device A by performing again the process in the adjustment mode and preparing a new image correction table according to the image supply device A after replacement.); 

acquiring a brightness level, which the display panel is currently instructed to present, as the current brightness level in a case where the brightness of the display panel has been instructed to change (see Yoshida 0047-0065 specifically 

adjusting the pre-stored compensation parameter based on the current brightness level to obtain the adjusted compensation parameter (see Yoshida paragraph 0039-0040, 0048-0065 specifically for example 0061-0063 where image correction table stores correction coefficient k from brightness parameter detected).

Claim 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al, U.S. Patent Publication No. 20060285025 in view of Sasaki, U.S. Patent Publication No. 20030117414.
Consider claim 7, Yoshida teaches all the limitations of claim 1.  Yoshida is silent regarding further comprising: determining whether the current brightness level of the display panel is lower than a threshold brightness; adjusting the pre-stored compensation parameter based on the current brightness level in a case where the current brightness level of the display panel is lower than the threshold brightness; and in the case where the current brightness level of the display panel is not lower than the threshold brightness, not adjusting.

In the same field of endeavor, Sasaki teaches determining whether the current brightness level of the display panel is lower than a threshold brightness (see Sasaki figure 10b, element TH and paragraphs 0120-0126 specifically for example 0120-0121); adjusting the pre-stored compensation parameter based on the current brightness level in a case where the current brightness level of the display panel is lower than the threshold brightness (see Sasaki paragraphs 0120-0126 specifically for example paragraph 0124 where n a case where the gray scale i is not more than the low gray scale area processing threshold value TH (step S34), the adjustment parameters DR, DG, and DB are subtracted from the target values TR (i), TG (i), and TB (i) that have been set by the RGB target value (64 gray scale) setting device 403, so that target adjusted values TTR (i), TTG (i), and TTB (i) are set (step S35)); and in the case where the current brightness level of the display panel is not lower than the threshold brightness, not adjusting (see Sasaki paragraphs 0120-0126 specifically for example paragraph 0124 where in a case where the gray scale i is more than the low gray scale area processing threshold value TH (step S34), the target values TR (i), TG (i), and TB (i) that have been set by the RGB target value (64 gray scale) setting device 403 are set without change as non-adjusted target values TTR (i), TTG (i), and TTB (i) (step S36)) so as to smoothly shift to the target value at a middle/high gray scale area.  One of ordinary skill in the art would have been motivated to have modified Yoshida with the teachings of Sasaki to have the 

Consider claim 16, Yoshida as modified by Sasaki teaches all the limitations of claim 2 and further teaches further comprising: determining whether the current brightness level of the display panel is lower than a threshold brightness (see Sasaki figure 10b, element TH and paragraphs 0120-0126 specifically for example 0120-0121); 

adjusting the pre-stored compensation parameter based on the current brightness level in a case where the current brightness level of the display panel is lower than the threshold brightness (see Sasaki paragraphs 0120-0126 specifically for example paragraph 0124 where n a case where the gray scale i is not more than the low gray scale area processing threshold value TH (step S34), the adjustment parameters DR, DG, and DB are subtracted from the target values TR (i), TG (i), and TB (i) that have been set by the RGB target value (64 gray scale) setting device 403, so that target adjusted values TTR (i), TTG (i), and TTB (i) are set (step S35)); and 

in the case where the current brightness level of the display panel is not lower than the threshold brightness, not adjusting (see Sasaki paragraphs 0120-0126 specifically for example paragraph 0124 where in a case where the gray scale i is more than the low gray scale area processing threshold value TH (step S34), the .

Claim 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al, U.S. Patent Publication No. 20060285025 in view of Syu et al, U.S. Patent Publication No. 20160351139.
Consider claim 13, Yoshida teaches an optical compensation device for a display panel, for performing the optical compensation method for a display panel of claim 1 (see rejection of claim 1 above).

Yoshida is silent regarding comprising: a processor; a memory, non-transitorily storing at least one computer program module, wherein the at least one computer program module is configured to be executed by the processor, the at least one computer program module comprising instructions for performing the optical compensation method.  In the same field of endeavor, Syu teaches a processor (see Syu paragraph 0106 computer device); a memory, non-transitorily storing at least one computer program module (see Syu paragraph 0106 program codes), wherein the at least one computer program module is configured to be executed by the processor, the at least one computer program module comprising instructions for performing an optical compensation method (see Syu paragraph 0106 where units or modules if are implemented as software functional units or modules and as an individual product for sale or use, it may be 

Consider claim15, Yoshida as modified by Syu teaches a storage medium, non-transitory storing computer readable instructions, wherein the non-transitory computer readable instructions, when executed by a computer, implement an optical compensation method (see Syu paragraph 0106 where units or modules if are implemented as software functional units or modules and as an individual product for sale or use, it may be stored in a computer readable storage medium and computer software product is stored in a storage medium and includes several instructions to make a computer device (may be a personal computer, a server or a network equipment, etc.) or a processor to execute all or part of the steps of the methods of the various embodiments of the present application. The storage medium may be one of various mediums can store program codes such .

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed invention recites 
Claim 4 “The optical compensation method according to claim 3, wherein the adjusted compensation parameter is expressed as: b2=b1*c where b1 represents a second optical compensation parameter, c represents an offset-scalar and is determined based on the current brightness level of the display panel.”

Claims 5-6 are dependent upon claim 4.

The following prior arts are representative of the state of the prior art:  
Yoshida et al, U.S. Patent Publication No. 20060285025 
Al-Dahle et al, U.S. Patent Publication No. 20130328755

The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein the adjusted compensation parameter is expressed as: b2=b1*c where b1 represents a second optical compensation parameter, c represents 

These features find support at least at paragraph 0076-0080 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 4-6] would be allowable if rewritten in independent form including all of the limitations of the base.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ukawa, U.S. Patent Publication No. 20130016119 (display apparatus and control method).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625